Exhibit 10.1

 

AGREEMENT

CONCERNING THE EXCHANGE OF SECURITIES

BY AND AMONG

MOUNTAIN STATES HOLDINGS, INC.

AND

DOMESTIC ENERGY PARTNERS, LLC AND

THE SECURITY HOLDERS OF DOMESTIC ENERGY PARTNERS, LLC


--------------------------------------------------------------------------------


INDEX

Page

 

 

ARTICLE I – Exchange of Securities

1

 

 

1.1

Issuance of Securities

1

1.2

Exemption from Registration

1

1.3

Corporate Action

2

 

 

ARTICLE II – Representations and Warranties of Domestic Energy

2

 

 

2.1

Organization

2

2.2

Capital

2

2.3

Subsidiaries

2

2.4

Directors and Executive Officers

2

2.5

Financial Statements

2

2.6

Absence of Changes

3

2.7

Absence of Undisclosed Liabilities

3

2.8

Tax Returns

3

2.9

Investigation of Financial Condition

3

2.10

Intellectual Property Rights

3

2.11

Compliance with Laws

3

2.12

Litigation

3

2.13

Authority

4

2.14

Ability to Carry Out Obligations

4

2.15

Full Disclosure

4

2.16

Assets

4

2.17

Material Contracts

4

2.18

Indemnification

4

2.19

Criminal or Civil Acts

4

2.20

Restricted Securities

5

 

 

ARTICLE III – Representations and Warranties of Mountain States

5

 

 

3.1

Organization

5

3.2

Capital

5

3.3

Subsidiaries

5

3.4

Directors and Officers

5

3.5

Financial Statements

5

3.6

Absence of Changes

6

3.7

Absence of Undisclosed Liabilities

6

3.8

Tax Returns

6

3.9

Investigation of Financial Condition

6

3.10

Intellectual Property Rights

6

3.11

Compliance with Laws

6

3.12

Litigation

6

3.13

Authority

7

 

i


--------------------------------------------------------------------------------




 

3.14

Ability to Carry Out Obligations

7

3.15

Full Disclosure

7

3.16

Assets

7

3.17

Material Contracts

7

3.18

Indemnification

7

3.19

Criminal or Civil Acts

7

 

 

ARTICLE IV – Covenants Prior to the Closing Date

8

 

 

4.1

Investigative Rights

8

4.2

Conduct of Business

8

4.3

Confidential Information

8

4.4

Notice of Non-Compliance

8

 

 

ARTICLE V – Conditions Precedent to Mountain States’ Performance

8

 

 

5.1

Conditions

8

5.2

Accuracy of Representations

8

5.3

Performance

9

5.4

Absence of Litigation

9

5.5

Officer’s Certificate

9

5.6

Corporate Action

9

5.7

Acceptance of Financial Statements

9

5.8

Convertible Debenture

9

 

 

ARTICLE VI – Conditions Precedent to Domestic Energy’s Performance

9

 

 

6.1

Conditions

9

6.2

Accuracy of Representations

9

6.3

Performance

10

6.4

Absence of Litigation

10

6.5

Officer’s Certificate

10

6.6

Payment of Liabilities

10

6.7

Directors of Mountain States

10

6.8

Officers of Mountain States

10

 

 

ARTICLE VII – Closing

10

 

 

7.1

Closing

10

 

 

ARTICLE VIII – Covenants Subsequent to the Closing Date

11

 

 

8.1

Registration and Listing

11

 

 

ARTICLE IX – Miscellaneous

11

 

 

9.1

Captions and Headings

11

9.2

No Oral Change

11

 

ii


--------------------------------------------------------------------------------




 

9.3

Non-Waiver

11

9.4

Time of Essence

11

9.5

Entire Agreement

11

9.6

Choice of Law

12

9.7

Counterparts

12

9.8

Notices

12

9.9

Binding Effect

12

9.10

Mutual Cooperation

12

9.11

Finders

12

9.12

Announcements

12

9.13

Expenses

12

9.14

Survival of Representations and Warranties

13

9.15

Exhibits

13

9.16

Termination, Amendment and Waiver

13

 

EXHIBITS

 

 

 

 

Allocation of Securities

Exhibit 1.1

 

Subscription Agreement

Exhibit 1.2

 

Financial Statements of Domestic Energy

Exhibit 2.5

 

Material Contracts of Domestic Energy

Exhibit 2.17

 

Financial Statements of Mountain States

Exhibit 3.5

 

iii


--------------------------------------------------------------------------------


AGREEMENT

THIS AGREEMENT (“Agreement”) is made this 31st day of August, 2006, by and
between Mountain States Holdings, Inc., a Colorado corporation (“Mountain
States”), Domestic Energy Partners, LLC, a Utah limited liability company
(“Domestic Energy”), and the security holders of Domestic Energy (the “Domestic
Energy Security Holders”) who are listed on Exhibit 1.1 hereto and have executed
Subscription Agreements in the form attached in Exhibit 1.2, hereto.

WHEREAS, Mountain States desires to acquire all of the issued and outstanding
equity and voting interests of Domestic Energy (“Domestic Energy Interests”)
from the Domestic Energy Security Holders in exchange for newly issued
unregistered shares of common stock of Mountain States;

WHEREAS, Domestic Energy desires to assist Mountain States in acquiring all of
the issued and outstanding Domestic Energy Interests pursuant to the terms of
this Agreement; and

WHEREAS, all of the Domestic Energy Security Holders, by execution of Exhibit
1.2 hereto, agree to exchange one hundred percent (100%) of the Domestic Energy
Interests they hold in Domestic Energy for twenty eight million five hundred
thousand (28,500,000) shares of Mountain States common stock (the “Shares”) out
of a total of thirty million five hundred thousand (30,500,000) shares to be
outstanding following the reverse stock split described in Section 1.3, below.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
representations contained herein, the parties hereto agree as follows:

ARTICLE I

Exchange of Securities

1.1           Issuance of Securities. Subject to the terms and conditions of
this Agreement, Mountain States agrees to issue and exchange 28,500,000 Shares
for 100% of the issued and outstanding Domestic Energy Interests held by the
Domestic Energy Security Holders.  All Mountain States Shares will be issued
directly to the Domestic Energy Security Holders on the Closing Date (as
hereinafter defined), pursuant to the schedule set forth in Exhibit 1.1.

1.2           Exemption from Registration. The parties hereto intend that all
Mountain States common stock to be issued to the Domestic Energy Security
Holders shall be exempt from the registration requirements of the Securities Act
of 1933, as amended (the “Act”), pursuant to Section 4(2) and/or Regulation D of
the Act and rules and regulations promulgated thereunder.  In furtherance
thereof, each of the Domestic Energy Security Holders will execute and deliver
to Mountain States on the closing date of this Agreement (the “Closing Date”) a
copy of the Subscription Agreement set forth in Exhibit 1.2 hereto.


--------------------------------------------------------------------------------




1.3           Corporate Action.  Mountain States currently has 4,325,000 shares
outstanding. On or before the Closing Date, Mountain States shall (i) retire and
cancel 325,000 shares to be received by it in exchange for the sale of its two
subsidiaries as described in Section 3.3 below, (ii) complete a one share for
two shares reverse stock split with respect to the remaining 4,000,000 Shares,
resulting in Mountain States having outstanding a total of 2,000,000 Shares on
the Closing Date, and (iii) change its name to “Better Biodiesel, Inc.”

ARTICLE II

Representations and Warranties of Domestic Energy

Domestic Energy hereby represents and warrants to Mountain States that:

2.1           Organization. Domestic Energy is a limited liability company duly
organized, validly existing and in good standing under the laws of Utah, has all
necessary corporate powers to own its properties and to carry on its business as
now owned and operated by it, and is duly qualified to do business and is in
good standing in each of the states where its business requires qualification.

2.2           Capital. Domestic Energy has no outstanding subscriptions,
options, rights, warrants, debentures, instruments, convertible securities or
other agreements or commitments obligating Domestic Energy to issue any
additional Domestic Energy Interests of any class.

2.3           Subsidiaries. Domestic Energy does not have any subsidiaries or
own any interest in any other enterprise.

2.4           Directors and Executive Officers. The names and titles of the
directors and executive officers of Domestic Energy are as follows:

Name

 

Position

 

 

 

Ron Crafts

 

Chairman and Chief Executive Officer

 

 

 

Lynn Dean Crawford

 

Chief Operating Officer

 

 

 

Briton McConkie

 

Co-Vice President, Business Development

 

 

 

Peter Kristenson

 

Co-Vice President, Business Development

 

 

 

John Crawford

 

Chief Technology Officer

 

2.5           Financial Statements. On or before the Closing Date, Domestic
Energy shall provide Mountain States with unaudited financial statements of
Domestic Energy for the period from inception (May 18, 2005) through December
31, 2005, for the six months ended June 30, 2006 and for the eight months ended
August 31, 2006 (the “Domestic Energy Financial Statements”).  The Domestic
Energy Financial Statements will be prepared in accordance with generally
accepted accounting principles and practices consistently followed by Domestic
Energy throughout the periods indicated, and fairly present the financial
position of Domestic

2


--------------------------------------------------------------------------------




Energy as of the dates of the balance sheets included in the Domestic Energy
Financial Statements and the results of operations for the periods indicated

2.6           Absence of Changes. Since August 31, 2006, there has not been any
material change in the financial condition or operations of Domestic Energy,
except as contemplated by this Agreement.  As used throughout this Agreement,
“material” means:  Any change or effect (or development that, insofar as can be
reasonably foreseen, is likely to result in any change or effect) that causes
substantial increase or diminution in the business, properties, assets,
condition (financial or otherwise) or results of operations of a party.  Taken
as a whole, material change shall not include changes in national or
international economic conditions or industry conditions generally; changes or
possible changes in statutes and regulations applicable to a party; or the loss
of employees, customers or suppliers by a party as a direct or indirect
consequence of any announcement relating to this transaction.

2.7           Absence of Undisclosed Liabilities. As of August 31, 2006,
Domestic Energy did not have any material debt, liability or obligation of any
nature, whether accrued, absolute, contingent or otherwise, and whether due or
to become due, that is not reflected in the Domestic Energy Financial
Statements.

 

2.8           Tax Returns. Domestic Energy has filed all federal, state and
local tax returns required by law and has paid all taxes, assessments and
penalties due and payable. The provisions for taxes, if any, reflected in
Exhibit 2.5 are adequate for the periods indicated.  There are no present
disputes as to taxes of any nature payable by Domestic Energy.

2.9           Investigation of Financial Condition. Without in any manner
reducing or otherwise mitigating the representations contained herein, Mountain
States, its legal counsel and accountants shall have the opportunity to meet
with Domestic Energy’s accountants and attorneys to discuss the financial
condition of Domestic Energy during reasonable business hours and in a manner
that does not interfere with the normal operation of Domestic Energy’s
business.  Domestic Energy shall make available to Mountain States all books and
records of Domestic Energy.

2.10         Intellectual Property Rights. Domestic Energy owns or has the right
to use all trademarks, service marks, trade names, copyrights and patents
material to its business.

2.11         Compliance with Laws. To the best of Domestic Energy’s knowledge,
Domestic Energy has complied with, and is not in violation of, applicable
federal, state or local statutes, laws and regulations, including federal and
state securities laws, except where such non-compliance would not have a
material adverse impact upon its business or properties.

2.12         Litigation. Domestic Energy is not a defendant in any suit, action,
arbitration or legal, administrative or other proceeding, or governmental
investigation which is pending or, to the best knowledge of Domestic Energy,
threatened against or affecting Domestic Energy or its business, assets or
financial condition.  Domestic Energy is not in default with respect to any
order, writ, injunction or decree of any federal, state, local or foreign court,
department, agency or instrumentality applicable to it.  Domestic Energy is not
engaged in any material litigation to recover monies due to it.

3


--------------------------------------------------------------------------------




2.13         Authority. The Board of Directors of Domestic Energy has authorized
the execution of this Agreement and the consummation of the transactions
contemplated herein, and Domestic Energy has full power and authority to
execute, deliver and perform this Agreement, and this Agreement is a legal,
valid and binding obligation of Domestic Energy and is enforceable in accordance
with its terms and conditions.  By execution of Exhibit 1.2, all of the Domestic
Energy Security Holders have agreed to and have approved the terms of this
Agreement and the exchange of securities contemplated hereby.

2.14         Ability to Carry Out Obligations. The execution and delivery of
this Agreement by Domestic Energy and the performance by Domestic Energy of its
obligations hereunder in the time and manner contemplated will not cause,
constitute or conflict with or result in (a) any breach or violation of any of
the provisions of or constitute a default under any license, indenture,
mortgage, instrument, article of incorporation, bylaw, or other agreement or
instrument to which Domestic Energy is a party, or by which it may be bound, nor
will any consents or authorizations of any party other than those hereto be
required, (b) an event that would permit any party to any agreement or
instrument to terminate it or to accelerate the maturity of any indebtedness or
other obligation of Domestic Energy, or (c) an event that would result in the
creation or imposition of any lien, charge or encumbrance on any asset of
Domestic Energy.

2.15         Full Disclosure. None of the representations and warranties made by
Domestic Energy herein or in any exhibit, certificate or memorandum furnished or
to be furnished by Domestic Energy, or on its behalf, contains or will contain
any untrue statement of material fact or omit any material fact the omission of
which would be misleading.

2.16         Assets. Domestic Energy’s assets are fully included in Exhibit 2.5
and are not subject to any claims or encumbrances except as indicated in Exhibit
2.5.

2.17         Material Contracts. Domestic Energy’s material contracts are
attached hereto as Exhibit 2.17.

2.18         Indemnification. Domestic Energy agrees to indemnify, defend and
hold Mountain States harmless against and in respect of any and all claims,
demands, losses, costs, expenses, obligations, liabilities, damages, recoveries
and deficiencies, including interest, penalties and reasonable attorney fees
asserted by third parties against Mountain States which arise out of, or result
from (i) any breach by Domestic Energy in performing any of its covenants or
agreements under this Agreement or in any schedule, certificate, exhibit or
other instrument furnished or to be furnished by Domestic Energy under this
Agreement, (ii) a failure of any representation or warranty in this Article II
or (iii) any untrue statement made by Domestic Energy in this Agreement.

2.19         Criminal or Civil Acts. For the period of five years prior to the
execution of this Agreement, no executive officer, director or principal
stockholder of Domestic Energy has been convicted of a felony crime, filed for
personal bankruptcy, been the subject of a Commission or NASD judgment or
decree, or is currently the subject to any investigation in connection with a
felony crime or Commission or NASD proceeding.

4


--------------------------------------------------------------------------------




2.20         Restricted Securities.  Domestic Energy and the Domestic Energy
Security Holders, by execution of this Agreement and of Exhibit 1.2, acknowledge
that all of the Mountain States Shares issued by Mountain States are restricted
securities and none of such securities may be sold or publicly traded except in
accordance with the provisions of the Act.

ARTICLE III

Representations and Warranties of Mountain States

Mountain States represents and warrants to Domestic Energy that:

3.1           Organization. Mountain States is a corporation duly organized,
validly existing and in good standing under the laws of Colorado, has all
necessary corporate powers to carry on its business, and is duly qualified to do
business and is in good standing in each of the states where its business
requires qualification.

3.2           Capital. The authorized capital stock of Mountain States consists
of 200,000,000 shares of no par value common stock, of which 2,000,000 Shares
will be outstanding on the Closing Date, and 5,000,000 shares of no par value
preferred stock, none of which are outstanding. All of the outstanding common
stock is duly and validly issued, fully paid and non-assessable. There are no
outstanding subscriptions, options, rights, warrants, debentures, instruments,
convertible securities or other agreements or commitments obligating Mountain
States to issue any additional shares of its capital stock of any class.

3.3           Subsidiaries. Mountain States has two (2) subsidiaries, Mountain
States Lending, Inc. and Mountain Eagle Homes, Inc. On the Closing Date, (i)
Mark Massa will purchase all of the assets and liabilities of Mountain States
Lending for one hundred eighty seven thousand five hundred (187,500) Shares,
which will be transferred to Mountain States and cancelled, and (ii) Timothy J.
Brasel will purchase all of the assets and liabilities of Mountain Eagle Homes
for one hundred thirty seven thousand five hundred (137,500) Shares, which will
be transferred to Mountain States and cancelled.

3.4           Directors and Officers. The names and titles of the directors and
executive officers of Mountain States are as follows:

Name

 

Position

 

 

 

Mark E. Massa

 

Chairman and Chief Executive Officer and Director

 

 

 

Patricia A. Lowe

 

Director

 

3.5           Financial Statements. Exhibit 3.5 hereto consists of the audited
financial statements of Mountain States for the period from inception through
June 30, 2006 (the “Mountain States Financial Statements”). The Mountain States
Financial Statements have been prepared in accordance with generally accepted
accounting principles and practices consistently followed by Mountain States
throughout the period indicated, and fairly present the financial

5


--------------------------------------------------------------------------------




position of Mountain States as of the date of the balance sheet included in the
Mountain States Financial Statements and the results of operations for the
period indicated.

3.6           Absence of Changes. Since June 30, 2006, there has not been any
material change in the financial condition or operations of Mountain States,
except as contemplated by this Agreement.  As used throughout this Agreement,
“material” means:  Any change or effect (or development that, insofar as can be
reasonably foreseen, is likely to result in any change or effect) that causes
substantial increase or diminution in the business, properties, assets,
condition (financial or otherwise) or results of operations of a party.  Taken
as a whole, material change shall not include changes in national or
international economic conditions or industry conditions generally; changes or
possible changes in statutes and regulations applicable to a party; or the loss
of employees, customers or suppliers by a party as a direct or indirect
consequence of any announcement relating to this transaction.

3.7           Absence of Undisclosed Liabilities. As of June 30, 2006, Mountain
States did not have any material debt, liability or obligation of any nature,
whether accrued, absolute, contingent or otherwise, and whether due or to become
due, that is not reflected in the Mountain States Financial Statements.

3.8           Tax Returns. Mountain States has filed all federal, state and
local tax returns required by law and have paid all taxes, assessments and
penalties due and payable. The provisions for taxes, if any, reflected in
Exhibit 3.5 are adequate for the periods indicated.  There are no present
disputes as to taxes of any nature payable by Mountain States.

3.9           Investigation of Financial Condition. Without in any manner
reducing or otherwise mitigating the representations contained herein, Domestic
Energy, its legal counsel and accountants shall have the opportunity to meet
with Mountain States’ accountants and attorneys to discuss the financial
condition of Mountain States during reasonable business hours and in a manner
that does not interfere with the normal operation of Mountain States’ business. 
Mountain States shall make available to Domestic Energy all books and records of
Mountain States.

3.10         Intellectual Property Rights. Mountain States has no trademarks,
service marks, trade names, copyrights or patents material to its business.

3.11         Compliance with Laws. To the best of Mountain States’ knowledge,
Mountain States has complied with, and is not in violation of, applicable
federal, state or local statutes, laws and regulations, including federal and
state securities laws, except where such non-compliance would not have a
material adverse impact upon its business or properties.

3.12         Litigation. Mountain States is not a defendant in any suit, action,
arbitration or legal, administrative or other proceeding, or governmental
investigation which is pending or, to the best knowledge of Mountain States,
threatened against or affecting Mountain States or its business, assets or
financial condition.  Mountain States is not in default with respect to any
order, writ, injunction or decree of any federal, state, local or foreign court,
department, agency or instrumentality applicable to it.  Mountain States is not
engaged in any material litigation to recover monies due to it.

6


--------------------------------------------------------------------------------




3.13         Authority. The Board of Directors of Mountain States has authorized
the execution of this Agreement and the consummation of the transactions
contemplated herein, and Mountain States has full power and authority to
execute, deliver and perform this Agreement, and this Agreement is a legal,
valid and binding obligation of Mountain States and is enforceable in accordance
with its terms and conditions.

3.14         Ability to Carry Out Obligations. The execution and delivery of
this Agreement by Mountain States and the performance by Mountain States of its
obligations hereunder in the time and manner contemplated will not cause,
constitute or conflict with or result in (a) any breach or violation of any of
the provisions of or constitute a default under any license, indenture,
mortgage, instrument, article of incorporation, bylaw, or other agreement or
instrument to which Mountain States is a party, or by which it may be bound, nor
will any consents or authorizations of any party other than those hereto be
required, (b) an event that would permit any party to any agreement or
instrument to terminate it or to accelerate the maturity of any indebtedness or
other obligation of Mountain States, or (c) an event that would result in the
creation or imposition of any lien, charge or encumbrance on any asset of
Mountain States.

3.15         Full Disclosure. None of the representations and warranties made by
Mountain States herein or in any exhibit, certificate or memorandum furnished or
to be furnished by Mountain States, or on its behalf, contains or will contain
any untrue statement of material fact or omit any material fact the omission of
which would be misleading.

3.16         Assets. Mountain States’ assets are fully included in Exhibit 3.5
and are not subject to any claims or encumbrances except as indicated in Exhibit
3.5.

3.17         Material Contracts. Mountain States does not have any material
contracts.

3.18         Indemnification. Mountain States agrees to indemnify, defend and
hold Domestic Energy harmless against and in respect of any and all claims,
demands, losses, costs, expenses, obligations, liabilities, damages, recoveries
and deficiencies, including interest, penalties and reasonable attorney fees
asserted by third parties against Domestic Energy which arise out of, or result
from (i) any breach by Mountain States in performing any of its covenants or
agreements under this Agreement or in any schedule, certificate, exhibit or
other instrument furnished or to be furnished by Mountain States under this
Agreement, (ii) a failure of any representation or warranty in this Article III
or (iii) any untrue statement made by Mountain States in this Agreement.

3.19         Criminal or Civil Acts. For the period of five years prior to the
execution of this Agreement, no executive officer, director or principal
stockholder of Mountain States has been convicted of a felony crime, filed for
personal bankruptcy, been the subject of a Commission or NASD judgment or
decree, or is currently the subject to any investigation in connection with a
felony crime or Commission or NASD proceeding.

7


--------------------------------------------------------------------------------




ARTICLE IV

Covenants Prior to the Closing Date

4.1           Investigative Rights. Prior to the Closing Date, each party shall
provide to the other party, and such other party’s counsel, accountants,
auditors and other authorized representatives, full access during normal
business hours and upon reasonable advance written notice to all of each party’s
properties, books, contracts, commitments and records for the purpose of
examining the same.  Each party shall furnish the other party with all
information concerning each party’s affairs as the other party may reasonably
request.  If during the investigative period one party learns that a
representation of the other party was not accurate, no such claim may be
asserted by the party so learning that a representation of the other party was
not accurate.

4.2           Conduct of Business. Prior to the Closing Date, each party shall
conduct its business in the normal course and shall not sell, pledge or assign
any assets without the prior written approval of the other party, except in the
normal course of business.  Neither party shall amend its Articles of
Incorporation or Bylaws (except as may be described in this Agreement), declare
dividends, redeem or sell stock or other securities.  Neither party shall enter
into negotiations with any third party or complete any transaction with a third
party involving the sale of any of its assets or the exchange of any of its
common stock or Interests.

4.3           Confidential Information.  Each party will treat all non-public,
confidential and trade secret information received from the other party as
confidential, and such party shall not disclose or use such information in a
manner contrary to the purposes of this Agreement.  Moreover, all such
information shall be returned to the other party in the event this Agreement is
terminated.

4.4           Notice of Non-Compliance.  Each party shall give prompt notice to
the other party of any representation or warranty made by it in this Agreement
becoming untrue or inaccurate in any respect or the failure by it to comply with
or satisfy in any material respect any covenant, condition or agreement to be
complied with or satisfied by it under this Agreement.

ARTICLE V

Conditions Precedent to Mountain States’ Performance

5.1           Conditions. Mountain States’ obligations hereunder shall be
subject to the satisfaction at or before the Closing Date of all the conditions
set forth in this Article V.  Mountain States may waive any or all of these
conditions in whole or in part without prior notice; provided, however, that no
such waiver of a condition shall constitute a waiver by Mountain States of any
other condition of or any of Mountain States’ other rights or remedies, at law
or in equity, if Domestic Energy shall be in default of any of its
representations, warranties or covenants under this Agreement.

5.2           Accuracy of Representations. Except as otherwise permitted by this
Agreement, all representations and warranties by Domestic Energy in this
Agreement or in any written statement that shall be delivered to Mountain States
by Domestic Energy under this Agreement shall be true and accurate on and as of
the Closing Date as though made at that time.

8


--------------------------------------------------------------------------------




5.3           Performance. Domestic Energy shall have performed, satisfied and
complied with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by it on or before the Closing Date.

5.4           Absence of Litigation. No action, suit or proceeding, including
injunctive actions, before any court or any governmental body or authority,
pertaining to the transaction contemplated by this Agreement or to its
consummation, shall have been instituted or threatened against Domestic Energy
on or before the Closing Date.

5.5           Officer’s Certificate. Domestic Energy shall have delivered to
Mountain States a certificate dated the Closing Date signed by the Chief
Executive Officer of Domestic Energy certifying that each of the conditions
specified in this Article has been fulfilled and that all of the representations
set forth in Article II are true and correct as of the Closing Date.

5.6           Corporate Action. Domestic Energy shall have obtained the approval
of the Domestic Energy Security Holders for the transaction contemplated by this
Agreement as evidenced by all of the Domestic Energy Security Holders executing
Exhibit 1.2.

5.7           Acceptance of Financial Statements. Mountain States shall have
reviewed and in its sole discretion accepted, prior to the Closing Date, the
Domestic Energy Financial Statements as set forth in Exhibit 2.5.

5.8           Convertible Debenture. Domestic Energy has issued a 500,000
convertible debenture. On the Closing Date, the convertible debenture shall be
converted into Domestic Energy Interests and the Shares issuable upon conversion
of the convertible debentures shall be included in the 28,500,000 Shares
issuable to the Domestic Energy Security Holders.

ARTICLE VI

Conditions Precedent to Domestic Energy’s Performance

6.1           Conditions. Domestic Energy’s obligations hereunder shall be
subject to the satisfaction at or before the Closing Date of all the conditions
set forth in this Article VI. Domestic Energy may waive any or all of these
conditions in whole or in part without prior notice; provided, however, that no
such waiver of a condition shall constitute a waiver by Domestic Energy of any
other condition of or any of Domestic Energy’s rights or remedies, at law or in
equity, if Mountain States shall be in default of any of its representations,
warranties or covenants under this Agreement.

6.2           Accuracy of Representations. Except as otherwise permitted by this
Agreement, all representations and warranties by Mountain States in this
Agreement or in any written statement that shall be delivered to Domestic Energy
by Mountain States under this Agreement shall be true and accurate on and as of
the Closing Date as though made at that time.

9


--------------------------------------------------------------------------------




6.3           Performance. Mountain States shall have performed, satisfied and
complied with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by it on or before the Closing Date.

6.4           Absence of Litigation. No action, suit or proceeding before any
court or any governmental body or authority, pertaining to the transaction
contemplated by this Agreement or to its consummation, shall have been
instituted or threatened against Mountain States on or before the Closing Date.

6.5           Officer’s Certificate. Mountain States shall have delivered to
Domestic Energy a certificate dated the Closing Date signed by the Chief
Executive Officer of Mountain States certifying that each of the conditions
specified in this Article has been fulfilled and that all of the representations
set forth in Article III are true and correct as of the Closing Date.

6.6           Payment of Liabilities. On or before the Closing Date, Mountain
States shall have paid any outstanding obligations and liabilities of Mountain
States through the Closing Date, including obligations created subsequent to the
execution of this Agreement.

6.7           Directors of Mountain States. On the Closing Date, the Board of
Directors of Mountain States shall appoint the designees of Domestic Energy to
Mountain States’ Board of Directors and simultaneously resign from the Board of
Directors.

6.8           Officers of Mountain States. On the Closing Date, the newly
constituted Board of Directors of Mountain States shall elect the officers of
Mountain States as set forth in Section 2.4, above and Mountain States’ existing
executive officers shall resign.

ARTICLE VII

Closing

7.1           Closing. The closing of this Agreement shall be held at the
offices of Gary A. Agron or at any mutually agreeable place on or prior to
September 20, 2006, unless extended by mutual agreement.  At the closing:

(a)                                  Domestic Energy shall deliver to Mountain
States (i) copies of Exhibit 1.2 executed by all of the Mountain States Security
Holders, (ii) an assignment of all of the Domestic Energy Interests to Mountain
States, (iii) the officer’s certificate described in Section 5.5, and (iv)
signed minutes of its directors approving this Agreement.

(b)                                 Mountain States shall deliver to Domestic
Energy (i) certificates representing 28,500,000 Mountain States Shares issued in
the names of the Domestic Energy Security Holders, (ii) the officer’s
certificate described in Section 6.5, (iii) signed minutes of its directors
approving this Agreement, and (iv) resignations of its executive officers and
directors pursuant to Sections 6.7 and 6.8.

10


--------------------------------------------------------------------------------


ARTICLE VIII

Covenants Subsequent to the Closing Date

8.1           Registration and Listing. Following the Closing Date, Mountain
States shall:

(a)                                  Continue Mountain States’ common stock
quotation on the Electronic Over-the-Counter Bulletin Board system;

(b)                                 Comply with the Form 8-K requirements of the
Securities Act of 1934, including the timely preparation and filing of audited
financial statements as required by Form 8-K;

(c)                                  Promptly retain a qualified investor and
public relations firm;

(d)                                 Retain Schumacher and Associates as its
auditors within five days from the Closing Date; and

(e)                                  Clear any Rule 144 sales of Mountain States
common stock offered by any Mountain States common stockholder including
affiliates or former affiliates of Mountain States within 48 hours of the filing
of the Notice of Sale pursuant to Rule 144.

ARTICLE IX

Miscellaneous

9.1           Captions and Headings. The article and Section headings throughout
this Agreement are for convenience and reference only and shall not define,
limit or add to the meaning of any provision of this Agreement.

9.2           No Oral Change. This Agreement and any provision hereof may not be
waived, changed, modified or discharged orally, but only by an agreement in
writing signed by the party against whom enforcement of any such waiver, change,
modification or discharge is sought.

9.3           Non-Waiver. The failure of any party to insist in any one or more
cases upon the performance of any of the provisions, covenants or conditions of
this Agreement or to exercise any option herein contained shall not be construed
as a waiver or relinquishment for the future of any such provisions, covenants
or conditions.  No waiver by any party of one breach by another party shall be
construed as a waiver with respect to any other subsequent breach.

9.4           Time of Essence. Time is of the essence of this Agreement and of
each and every provision hereof.

9.5           Entire Agreement. This Agreement contains the entire Agreement and
understanding between the parties hereto and supersedes all prior agreements and
understandings.

11


--------------------------------------------------------------------------------




9.6           Choice of Law. This Agreement and its application shall be
governed by the laws of the state of Colorado.

9.7           Counterparts. This Agreement may be executed simultaneously in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

9.8           Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given on the date of service if served personally on the party to whom notice is
to be given, or on the third day after mailing if mailed to the party to whom
notice is to be given, by first class mail, registered or certified, postage
prepaid, and properly addressed as follows:

Mountain States:

Mountain States Holdings, Inc.

 

7435 East Peakview Avenue

 

Englewood, Colorado 80111

 

Attn: Mark E. Massa, Chief Executive Officer

 

 

Domestic Energy:

Domestic Energy Partners, LLC

 

1400 West 400 North

 

Orem, Utah 84057

 

Attn: Ron Crafts, Chief Executive Officer

 

 

With a copy to:

The Otto Law Group, PLLC

 

601 Union Street, Suite 4500

 

Seattle, Washington 98101

 

Attn: David Otto

 

9.9           Binding Effect. This Agreement shall inure to and be binding upon
the heirs, executors, personal representatives, successors and assigns of each
of the parties to this Agreement.

9.10         Mutual Cooperation. The parties hereto shall cooperate with each
other to achieve the purpose of this Agreement and shall execute such other and
further documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.

9.11         Finders. There are no finders in connection with this transaction.

9.12         Announcements.  The parties will consult and cooperate with each
other as to the timing and content of any public announcements regarding this
Agreement.

9.13         Expenses. Each party will bear their own expenses, including legal
fees incurred in connection with this Agreement.  The Domestic Energy Security
Holders shall not be responsible for any costs incurred in connection with the
transaction contemplated by this Agreement.

12


--------------------------------------------------------------------------------




9.14         Survival of Representations and Warranties. The representations,
warranties, covenants and agreements of the parties set forth in this Agreement
or in any instrument, certificate, opinion or other writing providing for in it,
shall survive the Closing Date.

9.15         Exhibits. As of the execution hereof, the parties have provided
each other with the exhibits described herein.  Any material changes to the
exhibits shall be immediately disclosed to the other party.

9.16         Termination, Amendment and Waiver.

(a)           Termination.  This Agreement may be terminated at any time prior
to the Closing Date, whether before or after approval of matters presented in
connection with the share exchange by the stockholders of Mountain States or by
the members of Domestic Energy:

(1)           By mutual written consent of Domestic Energy and Mountain States;

(2)           By either Domestic Energy or Mountain States;

(i)                                     If any court of competent jurisdiction
or any governmental, administrative or regulatory authority, agency or body
shall have issued an order, decree or ruling or taken any other action
permanently enjoining, restraining or otherwise prohibiting the transactions
contemplated by this Agreement; or

(ii)                                  If the transaction shall not have been
consummated on or before September 20, 2006, unless the failure to consummate
the transaction is the result of a material breach of this Agreement by the
party seeking to terminate this Agreement.

(3)           By Domestic Energy, if Mountain States breaches any of its
representations or warranties hereof or fails to perform in any material respect
any of its covenants, agreements or obligations under this Agreement; and

(4)           By Mountain States, if Domestic Energy breaches any of its
representations or warranties hereof or fails to perform in any material respect
any of its covenants, agreements or obligations under this Agreement.

(b)           Effect of Termination.  In the event of termination of this
Agreement by either Mountain States or Domestic Energy, as provided herein, this
Agreement shall forthwith become void and have no effect, without any liability
or obligation on the part of Domestic Energy or Mountain States, and such
termination shall not relieve any party hereto for any intentional breach prior
to such termination by a party hereto of any of its representations or
warranties or any of its covenants or agreements set forth in this Agreement.

(c)           Extension; Waiver.  At any time prior to the Closing Date, the
parties may, to the extent legally allowed, (a) extend the time for the
performance of any of the obligation of the

13


--------------------------------------------------------------------------------




other acts of the other parties, (b) waive any inaccuracies in the
representations and warranties contained herein or in any document delivered
pursuant hereto or waive compliance with any of the agreements or conditions
contained herein.  Any agreement on the part of a party to any such extension or
waiver shall be valid only if set forth in an instrument in writing signed on
behalf of such party.  The failure of any party to this Agreement to assert any
of its rights under this Agreement or otherwise shall not constitute a waiver of
such rights.

(d)           Procedure for Termination, Amendment, Extension or Waiver.  A
termination of this Agreement, an amendment of this Agreement or an extension or
waiver shall, in order to be effective, require in the case of Domestic Energy
or Mountain States, action by its respective Board of Directors or the duly
authorized designee of such Board of Directors.

[Remainder of Page Intentionally Blank; Signature Page Follows]

14


--------------------------------------------------------------------------------




In witness whereof, the parties have executed this Agreement Concerning the
Exchange of Securities on the date indicated above.

MOUNTAIN STATES HOLDINGS, INC.

 

DOMESTIC ENERGY PARTNERS, LLC

 

 

By:

/s/ Mark E. Massa

 

By:

/s/ Ron Crafts

 

Mark E. Massa

 

Ron Crafts

 

Chief Executive Officer

 

Chief Executive Officer

 

15


--------------------------------------------------------------------------------


EXHIBIT 1.1

ALLOCATION OF MOUNTAIN STATES HOLDING, INC. COMMON SHARES

TO

SECURITY HOLDERS OF DOMESTIC ENERGY PARTNERS, LLC

Name of Domestic
Energy Security Holder

 

Amount of Mountain
States Shares to be Issued

 

 

 

Ron Crafts

 

5,250,000

 

 

 

James Crawford

 

1,494,500

 

 

 

John Crawford

 

5,250,000

 

 

 

Lynn Dean Crawford

 

3,755,500

 

 

 

Peter Kristenson

 

2,625,000

 

 

 

Briton McConkie

 

2,625,000

 

 

 

Capital Group Communication, Inc.

 

4,500,000

 

 

 

Joseph Martin, LLC

 

1,500,000

 

 

 

Sausalito Capital Partners I, LLC

 

1,500,000

 

 

 

Total:

 

28,500,000

 


--------------------------------------------------------------------------------




EXHIBIT 1.2

SUBSCRIPTION AGREEMENT

In connection with my exchange of equity and voting interests (“Domestic Energy
Interests”) in Domestic Energy Partners, LLC (“Domestic Energy”) for the no par
value common stock of Mountain States Holdings, Inc. (“Mountain States”),
pursuant to the Agreement Concerning The Exchange of Securities by and among
Mountain States Holdings, Inc. and Domestic Energy Partners, LLC and the
Security Holders of Domestic Energy Partners, LLC (the “Exchange Agreement”), I
acknowledge the matters set forth below and promise that the statements made
herein are true. I understand that Mountain States is relying on my truthfulness
in issuing its securities to me.

I hereby represent and warrant to Mountain States that I have the full power and
authority to execute, deliver and perform this Subscription Agreement and to
consummate the transactions contemplated hereby.  This Subscription Agreement is
a legal, valid and binding obligation of mine, enforceable against me in
accordance with its terms.  I own the Domestic Energy Interests that I am
exchanging for common stock of Mountain States free and clear of all pledges,
liens, encumbrances, security interests, equities, claims, options, preemptive
rights, rights of first refusal, or any other limitation on my ability to vote
such securities or to transfer such securities to Mountain States.  I have full
right, title and interest in and to the Domestic Energy securities that I am
exchanging.

I understand that Mountain States’ common stock (the “Securities) is being
issued to me in a private transaction in exchange for my securities in Domestic
Energy and in reliance upon the exemption provided in section 4(2) and/or
Regulation D under the Securities Act of 1933, as amended (the ”Act”) for
non-public offerings and pursuant to the Exchange Agreement.  I understand that
the Securities are “restricted” under applicable securities laws and may not be
sold by me except in a registered offering (which may not ever occur) or in a
private transaction like this one.  I know this is an illiquid investment and
that therefore I may be required to hold the Securities for an indefinite period
of time, but under no circumstances less than one year from the date of their
issuance.

I am acquiring the Securities solely for my own account, for long-term
investment purposes only and not with a view to sale or other distribution.  I
agree not to dispose of any Securities unless and until counsel for Mountain
States shall have determined that the intended disposition is permissible and
does not violate the Act, any applicable state securities laws or rules and
regulations promulgated thereunder.

All information, financial and otherwise, or documentation pertaining to all
aspects of my acquisition of the Securities and the activities and financial
information of Mountain States has been made available to me and my
representatives, if any, and I have had ample opportunity to meet with and ask
questions of senior officers of Mountain States, and I have received
satisfactory answers to any questions I asked.


--------------------------------------------------------------------------------


In acquiring the Securities, I have been afforded access to the Exchange
Agreement and have made such independent investigations of Mountain States as I
deemed appropriate.  I am an “accredited investor” as that term is defined in
Regulation D, Rule 501 of the Act and am an experienced investor, have made
speculative investments in the past and am capable of analyzing the merits of an
investment in the Securities.

I understand that the Securities are highly speculative, involve a great degree
of risk and should only be acquired by individuals who can afford to lose their
entire investment.  Nevertheless, I consider this a suitable investment for me
because I have adequate financial resources and income to maintain my current
standard of living even after my acquisition of the Securities.  I know that
Mountain States currently has only negligible assets and liabilities, and that
although I could lose my entire investment, I am acquiring the Securities
because I believe the potential rewards are commensurate with the risk.  Even if
the Securities became worthless, I could still maintain my standard of living
without significant hardship to me or my family.

By signing this Subscription Agreement, I also accept and agree to be bound by
and to abide by the terms and conditions of the Exchange Agreement as if I had
executed the Exchange Agreement itself.

Dated as of this                      day of August, 2006.

 

 



Signature

 

 

 

 

 

Name, Please Print

 

 

 

 

 

Residence Address

 

 

 

 

 

City, State and Zip Code

 

 

 

 

 

Area Code and Telephone Number

 

 

 

 

 

Social Security Number

 

 

 

 

 

Number of Domestic Energy Shares exchanged

 

2


--------------------------------------------------------------------------------


 

EXHIBIT 2.5

FINANCIAL STATEMENTS OF DOMESTIC ENERGY


--------------------------------------------------------------------------------




EXHIBIT 2.17

MATERIAL CONTRACTS OF DOMESTIC ENERGY


--------------------------------------------------------------------------------




EXHIBIT 3.5

FINANCIAL STATEMENTS OF MOUNTAIN STATES


--------------------------------------------------------------------------------